 

Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) entered into on May
18, 2016, is among EARTHSTONE ENERGY, INC., a Delaware corporation (“Borrower”),
EARTHSTONE OPERATING, LLC, a Texas limited liability company (“EO”), EF NON-OP,
LLC, a Texas limited liability company (“EF”), SABINE RIVER ENERGY, LLC, a Texas
limited liability company (“Sabine”), BASIC PETROLEUM SERVICES, INC., a Texas
corporation (“Basic”), LYNDEN ENERGY CORP., a company existing under the laws of
British Columbia (“LE”), and LYNDEN USA, INC., a Utah corporation (“LUSA”), as
guarantors (EO, EF, Sabine, Basic, LE and LUSA, each a “Guarantor” and
collectively, the “Guarantors”); each Lender (defined below) who is a signatory
hereto and BOKF, NA dba BANK OF TEXAS, a national banking association, as
administrative agent (“Agent”) for the Lenders. The party or parties are
sometimes individually referred to herein as a “Party” or collectively referred
to as “Parties.”

R E C I T A L S

WHEREAS, Borrower, Agent and the lenders from time to time party thereto (each a
“Lender” and collectively, the “Lenders”) are parties to that certain Credit
Agreement dated as of December 19, 2014, as amended by that certain First
Amendment to Credit Agreement dated as of December 1, 2015 (as may be further
amended, modified or restated from time to time, the “Credit Agreement”),
whereby the Lenders agreed to make available to Borrower a credit facility upon
the terms and conditions set forth therein; and

WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement as provided herein; and

WHEREAS, subject to the terms hereof, the Agent and the Lenders are willing to
agree to the amendment to the Credit Agreement as set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the Parties to this
Amendment hereby agree as follows:

SECTION 1. Defined Terms. Except as may otherwise be provided herein, all
capitalized terms which are defined in the Credit Agreement shall have the same
meaning herein as therein, all of such terms and their definitions being
incorporated herein by reference.  

--------------------------------------------------------------------------------

SECTION 2. Amendment to Credit Agreement. Subject to the conditions precedent
set forth in Section 4 hereof:

(a) The definition of “Applicable Margin” in Section 1.02 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

“Applicable Margin” means the applicable per annum percentage set forth at the
appropriate intersection in the table shown below, based on the Borrowing Base
Utilization as in effect from time to time:

 

Borrowing Base Utilization

Applicable Margin

LIBOR Loans

Base Rate Loans

Less than 25%

2.25%

1.25%

Greater than or equal to 25%, but less than 50%

2.50%

1.50%

Greater than or equal to 50%, but less than 75%

2.75%

1.75%

Greater than or equal to 75%, but less than 90%

3.00%

2.00%

Greater than or equal to 90%

3.25%

2.25%

 

Each change in the Applicable Margin resulting from a change in the Borrowing
Base Utilization shall take effect on the day such change in the Borrowing Base
Utilization occurs.

(b) The definition of “Consolidated Net Income” in Section 1.02 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

“Consolidated Net Income” means with respect to Borrower and its Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of
Borrower and its Consolidated Subsidiaries after allowances for taxes for such
period, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded from such net income (to the extent otherwise
included therein) the following: (i) the net income of any Person in which
Borrower or any Consolidated Subsidiary has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of Borrower and its Consolidated Subsidiaries in accordance with GAAP) or the
net income of any Unrestricted Subsidiary, except to the extent of the amount of
dividends or distributions actually paid in such period by such other Person or
such Unrestricted Subsidiary to Borrower or to a Consolidated Subsidiary, as the
case may be; (ii) the net income (but not loss) of any Consolidated Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary, or is otherwise restricted or prohibited in each case determined in
accordance with GAAP; (iii) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (iv) any extraordinary gains or losses, including gains or losses
attributable to Property sales not in the ordinary course of business; and (v)
the cumulative effect of a change in accounting principles and any gains or
losses attributable to write ups or write downs of assets.

2

--------------------------------------------------------------------------------

(c) The definition of “EBITDAX” in Section 1.02 of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus (a) the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest, (ii) taxes, (iii)
depreciation, (iv) depletion, (v) amortization, (vi) non-cash losses under FASB
ASC 815 as a result of changes in the fair market value of derivatives, (vii)
exploration expenses, (viii) impairment expenses and (ix) Eligible Rig Contract
Cancellation Expenses and minus (b) to the extent included in Consolidated Net
Income in such period, non-cash gains under FASB ASC 815 as a result of changes
in the fair market value of derivatives.

(d) Section 1.02 of the Credit Agreement is hereby amended by inserting the
following as a new definition:

“Eligible Rig Contract Cancellation Expenses” means expenses or charges in
connection with the cancellation or termination of oil and gas drilling rig
contracts incurred by a Loan Party during fiscal year 2016 that do not, when
aggregated with all such expenses or charged incurred in prior periods of the
fiscal year 2016, exceed $5,200,000.

(e) Section 1.02 of the Credit Agreement is hereby amended by inserting the
following as a new definition:

“Recourse Debt” means Debt of an Unrestricted Subsidiary which is a liability,
in whole or in part, of any Loan Party or which is secured by any Lien upon any
property or assets of any Loan Party.

(f) The definition of “Subsidiary” in Section 1.02 of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

“Subsidiary” means (i) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
another Person or one or more of such Person’s Subsidiaries or by such Person
and one or more of its Subsidiaries and (ii) any joint venture, limited
liability company or partnership, trust company, general or limited partnership
or any other type of partnership or entity other than a corporation in which a
Person or one or more of its other Subsidiaries is a member, owner, partner or
joint venturer and owns, directly or indirectly, at least a majority of the
equity of such entity or controls such entity, but excluding any tax
partnerships that are not classified as partnerships under state law; provided,
however, that such term shall not include an Unrestricted Subsidiary. For
purposes of this definition, any Person which owns directly or indirectly an
equity investment in another Person which allows the first Person to manage or
elect managers who manage the normal activities of such second Person will be
deemed to “control” such second Person (e.g. a sole general partner controls a
limited partnership). Unless otherwise indicated herein, each reference to the
term “Subsidiary” means a Subsidiary of Borrower.

3

--------------------------------------------------------------------------------

(g) Section 1.02 of the Credit Agreement is hereby amended by inserting the
following as a new definition:

“Unrestricted Subsidiary” means any subsidiary of Borrower or a Guarantor (a) in
which Borrower notifies the Agent at such subsidiary’s creation or acquisition
that such subsidiary will be an “Unrestricted Subsidiary” and (b) that meets the
requirements of an Unrestricted Subsidiary set forth in Section 9.16.

(h) Section 8.01(k) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:

“Borrower will notify Administrative Agent of any amendment to the charter,
by-laws, or other constituent documents in any manner of any Unrestricted
Subsidiary.”

(i) Section 8.09(d) is amended by adding the following sentence to the end
thereof:

“If, at any time, a new Unrestricted Subsidiary is acquired or created, Borrower
shall, and, as applicable, shall cause such new Unrestricted Subsidiary to,
contemporaneously with such acquisition or creation, (x) pledge all of the
Capital Securities of such new Unrestricted Subsidiary (including, without
limitation, delivery of original certificates evidencing the Capital Securities
of such new Unrestricted Subsidiary, together with an appropriate undated
transfer power for each certificate duly executed in blank by the registered
owner thereof, if applicable) and (y) execute and deliver such other Loan
Documents (including Security Instruments granting to Agent a valid, first
priority (subject only to Excepted Liens) perfected Lien in the Capital
Securities of such new Unrestricted Subsidiary), certificates and legal opinions
as Agent shall reasonably request.”

(j) Section 9.03 of the Credit Agreement is hereby amended by adding the
following as a new subsection (i):

“(i) investments in Unrestricted Subsidiaries engaged exclusively in oil and gas
exploration, development, production, processing and related activities in an
aggregate amount not to exceed $5,000,000.”

(k) Section 9.08 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

“Section 9.08 Mergers, Etc.. Neither Borrower nor any Subsidiary will merge into
or with or consolidate with any other Person, or sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property or assets to any other Person, except (a)
Borrower may merge into or consolidate with any other Person provided that
Borrower is the surviving entity and no Default exists or would result
therefrom, (b) Borrower and any Subsidiary may merge or consolidate, or sell,
lease or otherwise dispose of all or substantially all of its property with
Borrower or any other Subsidiary and (c) 1058286 B.C. Ltd., a company existing
under the laws of British Columbia, may merge with Lynden Energy Corp., a
company existing under the laws of British Columbia, pursuant to the terms of
that certain Arrangement Agreement, dated as of December 16, 2015, among
Borrower, 1058286 B.C. Ltd. and Lynden Energy Corp.”

(l) Section 9.16 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

“Section 9.16 Subsidiaries. Borrower shall not and shall not permit any
Subsidiary to sell or to issue any Capital Securities of any Subsidiary, except
to Borrower or any Guarantor and except in

4

--------------------------------------------------------------------------------

compliance with Section 9.03. Borrower shall not, and shall not permit any
Subsidiary to, create any additional Subsidiaries, unless (a) the creation of
such Subsidiary is in preparation for the acquisition of Oil and Gas Properties
and (b) Borrower shall have notified Agent in writing fifteen (15) days prior to
the creation of such Subsidiary and provided Agent with any information
reasonably requested by Agent and the Lenders (through the Agent) concerning
such Subsidiary or acquisition.  Any Subsidiary so created shall be a U.S.
Person and immediately upon its being created or acquired shall enter into the
requisite agreements as provided in Section 8.09(d). Borrower shall not and
shall cause its Subsidiaries to not permit any Unrestricted Subsidiary to sell
or to issue any Capital Securities of such Unrestricted Subsidiary, except to
Borrower or any Guarantor and except in compliance with Section 9.03. Borrower
shall not, and shall not permit any Subsidiary to, create any additional
Unrestricted Subsidiaries, unless Borrower shall have notified Agent in writing
fifteen (15) days prior to the creation of such Unrestricted Subsidiary and
provided Agent with any information reasonably requested by Agent and the
Lenders (through the Agent) concerning such Unrestricted Subsidiary.  Any
Unrestricted Subsidiary so created shall be a U.S. Person.  Borrower shall not
and shall not permit any Subsidiary to create any Unrestricted Subsidiary,
except to the extent (i) the ownership interest of Borrower or its Subsidiary in
such Unrestricted Subsidiary is pledged as provided in Section 8.09(d), (ii)
such Unrestricted Subsidiary does not incur, create, assume, or permit to exist
any Recourse Debt, (iii) neither Borrower nor any of its Subsidiaries provides
any credit support for any obligation (contingent or otherwise) of such
Unrestricted Subsidiary, (iv) neither Borrower nor any of its Subsidiaries have
any direct or indirect obligation to maintain or preserve the financial
condition of such Unrestricted Subsidiary or cause such Unrestricted Subsidiary
to achieve any specified level of operating results, and (v) such Unrestricted
Subsidiary does not own any equity interest in Borrower or any of its
Subsidiaries or hold any obligation of, or Lien on the property of, Borrower or
any of its Subsidiaries.  Borrower shall not re-designate any Subsidiary as an
Unrestricted Subsidiary.”

(m) Article IX of the Credit Agreement is hereby amended by adding the following
as a new Section 9.20:

“Section 9.20 No Recourse Debt. Neither Borrower nor any Subsidiary will permit
any Unrestricted Subsidiary to incur, create, assume, or permit to exist any
Recourse Debt.”

(n) Section 12.06(b)(v) of the Credit Agreement is hereby amended and restated
in its entirety to read in full as follows:

“(v) No Assignments to Certain Persons.  No such assignment shall be made to (1)
Borrower or any of Borrower’s Affiliates, Subsidiaries or Unrestricted
Subsidiaries or (2) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (2).”

(o) Exhibit B – Form of Borrowing, Continuing, and Conversion Request of the
Credit Agreement is hereby amended by (i) deleting the “and” at the end of the
last clause (b), (ii) replacing the period at the end of the last clause (c)
with “; and” and (iii) adding the following as a new clause (d): “(d) after
giving effect to the funding of the Loans requested hereunder Borrower will be
in pro forma compliance with Section 9.12(b) of the Credit Agreement.”

SECTION 3. Borrowing Base Redetermination.  The Lenders have agreed that the
amount of the Borrowing Base shall be reduced to $75,000,000 and the Monthly
Reduction Amount shall be reaffirmed at $0, until the Borrowing Base and Monthly
Reduction Amount are further redetermined pursuant to the terms of Section 2.08
of the Agreement.

5

--------------------------------------------------------------------------------

SECTION 4. Conditions of Effectiveness.  The obligations of Agent and the
Lenders to amend the Credit Agreement as provided herein are subject to the
fulfillment of the following conditions precedent:

(a) Agent shall have received counterparts of this Amendment, which shall have
been executed by the Lenders, Borrower and the Guarantors.

(b) Borrower shall have made payment of all fees and expenses due and owing
under the Credit Agreement including such fees and expenses specified in Section
8.  

(c) Agent shall have received the following documents (each of which shall be
satisfactory to Agent in form and substance and in sufficient original
counterparts) and the other conditions provided in this Section 4(c) shall have
been satisfied:

(i) Supplements to the Guaranty Agreement executed by LE and LUSA.

(ii) Supplements to the Pledge and Security Agreement executed by Borrower, LE
and LUSA.

(iii) The certificates representing Capital Securities of LE and LUSA pledged
pursuant to the Pledge and Security Agreement, together with an undated transfer
power for each such certificate executed in blank by the pledgor thereof.

(iv) A Mortgage executed by LUSA in sufficient counterparts for recording.

(v) Letters-in-Lieu executed by LUSA, in blank.

(vi) A favorable opinion of Parr Brown Gee & Loveless, special Utah counsel to
LUSA, as to such matters incident to the transactions herein contemplated as
Agent may reasonably request.

(vii) A certificate of the Secretary or an Assistant Secretary of each of LE and
LUSA setting forth (A) resolutions of its board of directors, members, managers
or other governing body, as applicable, with respect to the authorization of
such Guarantor to execute and deliver the Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (B) the
officers of such Guarantor (y) who are authorized to sign the Loan Documents to
which such Guarantor is a party and (z) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the transactions
contemplated hereby, (C) specimen signatures of the authorized officers, (D) the
Charter Documents of such Guarantor, certified as being true and complete, and
(E) certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of such Guarantors.  Agent and the
Lenders may conclusively rely on such certificate until they receive notice in
writing from such Guarantor to the contrary.

(viii) A Borrowing, Continuation and Conversion Request, the form of which gives
effect to the amendment provided for by Section 2(o) of this Amendment.

(ix) A customary payoff letter with respect to LE’s credit facility, evidence
that all amounts due and owing thereunder shall have been repaid and all
commitments of the lenders thereunder shall have been terminated, releases of
all liens and security interests pursuant to such credit facility, and evidence
that all hedges and derivative contracts of LE and its Subsidiaries have been
terminated.

(x) Such other agreements, documents, certificates, and evidence as Agent may
request.

6

--------------------------------------------------------------------------------

(xi) Agent shall be satisfied that all conditions precedent to the Arrangement
Agreement shall have been, or shall contemporaneously with the effectiveness of
this Amendment be, consummated pursuant to the terms and conditions thereof, and
no condition precedent to the Arrangement Agreement shall have been waived
without the consent of Agent.

(d) Agent shall be satisfied that Lynden Exploration Ltd., a company existing
under the laws of Alberta (“LEXP”) has been dissolved.

(e) All representations and warranties set forth in each of the Loan Documents
shall be true and correct.

(f) No Material Adverse Effect shall have occurred.

(g) No Default or Event of Default shall have occurred.

SECTION 5. Post-Closing Conditions.

(a) Within sixty (60) days after the date of this Amendment, Borrower will
deliver title information in form and substance reasonably acceptable to Agent
covering enough of the Mortgaged Properties evaluated by the most recent Reserve
Report that includes LUSA’s Oil and Gas Properties, so that Agent shall have
received together with title information previously delivered to Agent,
satisfactory title information on at least (80%) of the value of the Oil and Gas
Properties evaluated in such Reserve Report that are Proven Reserves.

(b) Within sixty (60) Business Days after the date of this Amendment, Agent
shall be satisfied that Borrower has entered into Hedging Agreements for (i)
sixty percent (60%) of its anticipated monthly production from its PDP Reserves
for the months of January 2017 through December 2017 with a strike price of not
less than $46.36 per barrel and (ii) fifty percent (50%) of its anticipated
monthly production from its PDP Reserves for the months of January 2018 through
December 2018 with a strike price of not less than $47.97 per barrel.

(c) Within one (1) Business Day after LE has been provided a post-amalgamation
number and an amalgamation certificate, Agent shall have received a favorable
opinion of Gowling WLG, special Canadian counsel to LE, in the form attached to
this Amendment as Exhibit A.

SECTION 6. Representations and Warranties. Borrower and each Guarantor
represents and warrants to Agent and the Lenders, with full knowledge that Agent
and the Lenders are relying on the following representations and warranties in
executing this Amendment, as follows:

(a) It has the power and authority to execute, deliver and perform this
Amendment, and all organizational action on the part of itself, as applicable,
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

(b) This Amendment and each other document executed and delivered in connection
herewith constitute its legal, valid and binding obligation, to the extent it is
a party thereto, enforceable against it in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

7

--------------------------------------------------------------------------------

(c) This Amendment does not and will not violate any provisions of (i) its
Charter Documents; (ii) any contract, agreement, or instrument to which it is a
party; or (iii) any requirement of any governmental authority to which it is
subject. Its execution of this Amendment will not result in the creation or
imposition of any lien upon its properties other than those permitted by the
Credit Agreement and this Amendment.

(d) Its execution, delivery and performance of this Amendment does not require
the consent or approval of any other Person, including, without limitation, any
regulatory authority or governmental body of the United States of America or any
state thereof or any political subdivision of the United States of America or
any state thereof.

(e) As of the date of this Amendment, it is solvent and has taken no action such
as may invoke applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

(f) Upon giving effect to this Amendment, no Default or Event of Default exists,
and all of the representations and warranties made by it contained in the Credit
Agreement are true and correct in all material respects on and as of this date
other than those which have been disclosed to Lenders in writing (except to the
extent such representations and warranties expressly refer to an earlier or
other date, in which case they shall be true and correct as of such earlier or
other date).

Except to the extent expressly set forth herein to the contrary, nothing in this
Section 6 is intended to amend any of the representations or warranties
contained in the Agreement.

SECTION 7. Reference to and Effect on the Credit Agreement.

(a) Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.  This Amendment
shall constitute a Loan Document.

(b) Except as specifically amended by this Amendment, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

SECTION 8. Fees, Cost, Expenses and Taxes. Borrower agrees to pay all reasonable
legal fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees and out-of-pocket expenses of
Agent and the Lenders, and agrees to save Agent and the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such fees.

SECTION 9. Extent of Amendment. Except as otherwise expressly provided herein,
neither the Credit Agreement nor the other Loan Documents are amended, modified
or affected by this Amendment. Borrower and each Guarantor hereby ratifies and
confirms that (i) except as expressly amended or waived hereby, all of the
terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement, as applicable, remain in full force and
effect, (ii) each of the other Loan Documents to which it is a party are and
remain in full force and effect in accordance with their respective terms, and
(iii) the Collateral granted by it is unimpaired by this Amendment.

8

--------------------------------------------------------------------------------

Nothing contained in this Amendment nor any past indulgence by Agent and/or the
Lenders, nor any other action or inaction on behalf of Agent and/or the Lenders
(i) shall constitute or be deemed to constitute a waiver of any unknown or
future Defaults or Events of Default which may now or in the future exist under
the Credit Agreement or the other Loan Documents, or (ii) shall constitute or be
deemed to constitute an election of remedies by Agent and/or the Lenders or a
waiver of any of the rights or remedies of Agent and/or the Lenders provided in
the Credit Agreement or the other Loan Documents or otherwise afforded at law or
in equity.

SECTION 10. Grant and Affirmation of Security Interest. Borrower and each
Guarantor hereby confirms and agrees that (i) any and all liens, security
interests and other security or Collateral granted by it and now or hereafter
held by Lenders as security for payment and performance of the Obligations are
hereby renewed and carried forth to secure payment and performance of all of the
Obligations, and (ii) the Loan Documents, as such may be amended in accordance
herewith, are and remain legal, valid and binding obligations, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.  

SECTION 11. Claims; Release. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Agent and the Lenders to enter into this Amendment, Borrower and each Guarantor
hereby represents and warrants that it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Obligations of Borrower
or any Guarantor to Agent and/or the Lenders.  In consideration of the
amendments contained herein, Borrower and each Guarantor hereby waives and
releases each of the Lenders and Agent from any and all claims and defenses,
known or unknown, with respect to the Credit Agreement and the other Loan
Documents and the transactions contemplated thereby.

SECTION 12. Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission (such as Portable Document Format) and other
Loan Documents shall be equally as effective as delivery of a manually executed
counterpart of this Amendment and such other Loan Documents.

SECTION 13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

SECTION 14. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 15. NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Amendment and
the other written loan documents executed by Borrower, Guarantor, Agent and/or
the Lenders (together with any fee letters as they relate to the payment of fees
after the closing date) represent the final agreement between such parties, and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements by such parties. There are no unwritten oral agreements between
such parties.

[signature pages to follow]

 

 

 

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.

 

BORROWER:

 

 

 

EARTHSTONE ENERGY, INC.

a Delaware corporation

 

 

 

By:

 

/s/ Christopher E. Cottrell

 

 

Christopher E. Cottrell

Executive Vice President, Land and Marketing,

and Corporate Secretary

 

GUARANTORS:

 

EARTHSTONE OPERATING, LLC,

a Texas limited liability company

EF NON-OP, LLC,

a Texas limited liability company

SABINE RIVER ENERGY, LLC,

a Texas limited liability company

BASIC PETROLEUM SERVICES, INC.,

a Texas corporation

LYNDEN ENERGY CORP.,

a company existing under the laws of British Columbia

LYNDEN USA, INC.,

a Utah corporation

 

Each by:

 

/s/ Christopher E. Cottrell

 

 

Christopher E. Cottrell

Executive Vice President, Land and Marketing,

and Corporate Secretary

 

 

 

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy, Inc.)

--------------------------------------------------------------------------------

 

LENDER AND AGENT:

 

 

 

BOKF, NA dba BANK OF TEXAS,

as Agent and Lender

 

 

 

By:

 

/s/ Martin W. Wilson

 

 

Martin W. Wilson

 

 

Senior Vice President

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

 

 

 

By:

 

/s/ Matthew Denkler

Name:

 

Matthew Denkler

Title:

 

Vice President

 

 

 

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy, Inc.)

--------------------------------------------------------------------------------

 

Exhibit A

May 18, 2016

BOKF, NA dba Bank of Texas, as Agent (the “Agent”)

for the Lenders pursuant to the Credit Agreement

(as defined below)

1401 McKinney, Suite 1650

Houston, Texas 77010

Re:     Second Amendment to Credit Agreement dated as of May 18, 2016 (the
“Credit Agreement”) among Earthstone Energy, Inc., a Delaware corporation, as
borrower (“Borrower”), Earthstone Operating, LLC, a Texas limited liability
company (“EO”), EF NON-OP, LLC, a Texas limited liability company (“EF”), Sabine
River Energy, LLC, a Texas limited liability company (“Sabine”), Basic Petroleum
Services, Inc., a Texas corporation (“Basic”), Lynden Energy Corp., a company
existing under the laws of British Columbia (“LE”), and Lynden USA, Inc., a Utah
corporation (“LUSA”), as guarantors, and BOKF, NA dba Bank of Texas, a national
banking association, as administrative agent (“Agent”) for the Lenders.

Ladies and Gentlemen:

At the request of the Borrower we have acted as special British Columbia counsel
in reviewing the documents set out in 0 (the “Opinion Documents”) in connection
with LE in its capacity as a Guarantor.  We did not act in connection with the
preparation, execution or delivery of any of the Opinion Documents.  Unless
otherwise defined herein or the context hereof otherwise requires, each term
used herein with its initial letter capitalized has the meaning given to such
term in the Credit Agreement.  Other such terms that are defined in the Uniform
Commercial Code as in effect on the date hereof in the State of Texas (the
“Texas UCC”) have the same meaning therein when used herein unless otherwise
indicated by the context in which such terms are so used.

This opinion is furnished to you at the request of the Borrower.

In reaching the conclusions expressed in this opinion, we have examined the
Opinion Documents.  We have also examined originals or copies of: (i) LE’s
constitutive documents listed in Section A of 0 hereto (the “Organizational
Documents”); (ii) certain resolutions of the Board of Directors of LE dated
May 18, 2016, authorizing the transactions contemplated by the Opinion Documents
to which LE is a party; (iii) executed copy of the Pledge and Security Agreement
dated December 19, 2014; and (iv) such other documents and records as we have
deemed necessary and relevant for purposes hereof.

We are qualified to practice law only in the Province of British Columbia and,
accordingly, we express no opinion as to any laws other than the laws of the
Province of British Columbia and the federal laws of Canada applicable therein
as of the date of this opinion.  Without limitation, the Opinion Documents are
governed in accordance with the laws of the State of Texas and we provide no
opinion with respect to the laws of the State of Texas.

In our examination of documents, certificates and records, we have assumed the
genuineness of all signatures, the legal capacity to contract of all natural
persons, the authenticity of all documents and records submitted to us as
originals, the conformity to original documents and records of all documents and
records submitted to us as copies, and the correctness and accuracy of all
statements of fact contained therein.

 

--------------------------------------------------------------------------------

 

Based upon the foregoing, we are of the opinion that:

 

1.

LE is a company validly existing and in good standing under the laws of the
Province of British Columbia.

 

2.

LE has the corporate power and authority under the laws of the Province of
British Columbia and its Organizational Documents to execute, deliver, and
perform its obligations under the Opinion Documents to which it is a party.

 

3.

The execution and delivery by LE of each Opinion Document to which it is a party
do not, and the performance by LE of its obligations thereunder will not,
violate LE’s Organizational Documents or any laws, statutes or regulations of
the Province of British Columbia or of Canada to which LE is subject.

 

4.

No authorization, consent, permit, exemption or approval of, or filing with or
notice to, any governmental agency or authority, or any regulatory body, court,
or tribunal having legal jurisdiction in British Columbia, is required at this
time in connection with the execution and delivery by LE of the Opinion
Documents or to which it is a party the consummation by it of the transactions
contemplated by those Opinion Documents.

 

5.

A financing statement has been registered on behalf of the Agent under the
British Columbia Personal Property Security Act (the “PPSA”) (the “Financing
Statement”) with respect to the Supplement No. 1 to Pledge and security
agreement (the “Security Agreements”) on May 18, 2016 under base registration
number 296072J.

 

6.

The registration of the Financing Statement is effective for the period May 18,
2016 to May 18, 2020, unless renewed or extended prior to that date.  Attending
to renewal is the sole responsibility of the Agent.

 

7.

Registration of the Financing Statement applies to all assets of the Debtor
whether now owned or hereafter acquired, wherever located (collectively, the
“Collateral”).

 

8.

Registration has been made in all public offices provided for under the laws of,
or the federal laws of Canada applicable in, British Columbia where registration
is necessary to perfect in British Columbia the security interests created by
the Security Agreement in the Collateral in favour of the Agent.

 

9.

The security interests which the Security Agreement purport to create in any
“serial numbered goods” specifically prescribed by the PPSA have not been
perfected by registration in the Personal Property Registry against the “serial
numbers” prescribed by the PPSA.

 

10.

We have not filed notices on behalf of the Agent of the security interests in
goods which the Security Agreement purport to create against title to any land
to which the goods may be affixed so as to constitute such personal property
fixtures.  If any of the goods are to be affixed to land, the Agent must file
notice of the security interest claimed against title to the land before the
goods are affixed in order to protect the Agent’s position.

 

11.

Any transfer by LE of any or all of the Collateral and any change of name of LE
will require the filing of financing change statements under the PPSA:

 

(a)

within 15 days of the transfer of Collateral where the Agent consents to the
transfer; or

 

--------------------------------------------------------------------------------

 

 

(b)

within 15 days of the Lender learning of the transfer of Collateral where the
Agent has not consented to the transfer, or of the change of name, as
applicable, and of the information necessary to register the financing change
statements. 

We assume no responsibility for making these types of registrations or for
notifying you if circumstances arise which necessitate these types of
registrations

 

12.

Because the PPSA is not a title registry, we are unable to express any opinion
as to the priority or ranking of the Agent’s security interest in the
Collateral.

The foregoing opinion is subject to and qualified in all respects by the
following:

(A)

We have made no examinations of title and we express no opinion as to whether LE
has title to any Collateral.

The opinion expressed herein is solely for the benefit of and may be relied upon
only by the Agent and the Lenders and any permitted assignees or successors of
the Lenders in accordance with the Credit Agreement.  This opinion is rendered
as of the date hereof and we undertake no, and hereby disclaim any, obligation
to advise you of any changes in or new developments which might affect any
matters or opinions set forth herein.

Yours truly,

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

OPINION DOCUMENTS

1.

Credit Agreement dated as of December 19, 2014;

2.

First Amendment to Credit Agreement dated as of December 1, 2015;

3.

Second Amendment to Credit Agreement dated May 18, 2016;

4.

Supplement No. 1 to Guarantee dated as of May 18, 2016 by and between LE and
Agent;

5.

Supplement No. 1 to Pledge and Security Agreement dated as of May 18, 2016 by
and between LE and Agent;

The Credit Agreement, the First Amendment to Credit Agreement, the Second
Amendment to Credit Agreement, Supplement No. 1 to Guarantee and Supplement
No. 1 to Pledge and Security Agreement, referred to as the “Opinion Documents.”

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

ORGANIZATIONAL DOCUMENTS

Section A. ORGANIZATIONAL DOCUMENTS

a)Certificate of Amalgamation for Lynden Energy Corp. dated May 18, 2016

b)Articles

 